Case: 15-50464      Document: 00513374246         Page: 1    Date Filed: 02/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 15-50464                                   FILED
                                  Summary Calendar                          February 10, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TERRY HAYES ESTES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:03-CR-39


Before DAVIS, JONES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Terry Hayes Estes, now federal prisoner # 35537-180, seeks leave to
proceed in forma pauperis (IFP) on appeal from the district court’s denial of his
18 U.S.C. § 3582(c)(2) motion to reduce his sentence based on retroactive
Amendment 782 to U.S.S.G. § 2D1.1. By moving to proceed IFP, Estes is
challenging the district court’s certification that his appeal was not taken in
good faith because it is frivolous. Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50464    Document: 00513374246     Page: 2   Date Filed: 02/10/2016


                                 No. 15-50464

1997). Our inquiry into a litigant’s good faith “is limited to whether the appeal
involves ‘legal points arguable on their merits (and therefore not frivolous).’”
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (citation omitted).
      The Supreme Court has prescribed a two-step inquiry for a district court
that is considering a § 3582(c)(2) motion. Dillon v. United States, 560 U.S. 817,
826 (2010). The court must first determine whether a prisoner is eligible for a
reduction as set forth in U.S.S.G. § 1B1.10(a). Id. If he is eligible, then the
district court must “consider any applicable § 3553(a) factors and determine
whether, in its discretion,” any reduction is warranted under the particular
facts of the case. Id. at 827. We review the decision whether to reduce a
sentence under § 3582(c)(2) for abuse of discretion. United States v. Henderson,
636 F.3d 713, 717 (5th Cir. 2011).
      The district court found Estes eligible for the reduction under
Amendment 782 but declined to exercise its discretion to reduce his sentence,
determining that relief was unwarranted based on the § 3553(a) factors. See
Dillon, 560 U.S. at 826. Estes argues that he was automatically entitled to the
sentencing reduction upon a finding that he was eligible, particularly as the
Government had no objection. He urges that the district court was biased,
exceeded its authority, and acted illegally in denying his § 3582(c)(2) motion,
conclusionally asserting that the reasons offered by the district court for its
denial were false and irrelevant.
      The record reflects that the district court considered Estes’s motion as a
whole, gave specific reasons for its denial, and referenced the relevant
§ 3553(a) factors. Estes thus cannot show an abuse of discretion on the district
court’s part. See Henderson, 636 F.3d at 717; United States v. Evans, 587 F.3d
667, 673 (5th Cir. 2009).       Estes’s conclusional assertion that he was
automatically entitled to a sentencing reduction is patently incorrect. See



                                       2
    Case: 15-50464    Document: 00513374246     Page: 3   Date Filed: 02/10/2016


                                 No. 15-50464

Dillon, 560 U.S. at 826; see also United States v. Evans, 587 F.3d 667, 673 (5th
Cir. 2009). His allegation of bias, which is based on the fact that his motion
was denied, is unpersuasive. See Liteky v. United States, 510 U.S. 540, 555
(1994).
      Estes has failed to show that he will raise a nonfrivolous issue on appeal.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, his IFP
motion is DENIED.       Additionally, because this appeal is frivolous, it is
DISMISSED. 5th Cir. R. 42.2.




                                       3